 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    POCAHONTAS formerly known as                     No. 2:19-cv-1576 KJM DB PS
      MADIHA MINER
12
                         Plaintiff,
13                                                     ORDER
             v.
14
      NATIONAL AERONAUTICS & SPACE
15    ADMINISTRATION,
16                       Defendant.
17

18          Plaintiff Madiha Miner is proceeding in this action pro se. This matter was referred to the

19   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

20   before the court are plaintiff’s complaint, motion to proceed in forma pauperis pursuant to 28

21   U.S.C. § 1915, and motion for subpoena duces tecum. (ECF Nos. 1-3.) Therein, plaintiff

22   complains about invasion of privacy as a result of surveillance powers.

23          The court is required to screen complaints brought by parties proceeding in forma

24   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

25   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

26   below, plaintiff’s complaint will be dismissed with leave to amend.

27   ////

28   ////
                                                       1
 1   I.     Plaintiff’s Application to Proceed In Forma Pauperis

 2          Plaintiff’s in forma pauperis application makes the financial showing required by 28

 3   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma

 4   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny

 5   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed

 6   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d

 7   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th

 8   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th

 9   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed

10   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous

11   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the

12   District Court to examine any application for leave to proceed in forma pauperis to determine

13   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,

14   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).

15          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of

16   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to

17   state a claim on which relief may be granted, or seeks monetary relief against an immune

18   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an

19   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.

20   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a

21   complaint as frivolous where it is based on an indisputably meritless legal theory or where the

22   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

23          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to

24   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

25   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as

26   true the material allegations in the complaint and construes the allegations in the light most

27   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.

28   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
                                                         2
 1   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by

 2   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true

 3   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western

 4   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 5          The minimum requirements for a civil complaint in federal court are as follows:

 6                  A pleading which sets forth a claim for relief . . . shall contain (1) a
                    short and plain statement of the grounds upon which the court’s
 7                  jurisdiction depends . . . , (2) a short and plain statement of the claim
                    showing that the pleader is entitled to relief, and (3) a demand for
 8                  judgment for the relief the pleader seeks.
 9   Fed. R. Civ. P. 8(a).

10   II.    Plaintiff’s Complaint

11          Here, plaintiff’s complaint fails to contain a short and plain statement of a claim showing

12   that plaintiff is entitled to relief. In this regard, the one-page complaint alleges in a vague and

13   conclusory manner that plaintiff is “pursing a lawsuit” against defendant “for ‘invasion of

14   privacy’” by “allowing surveillance powers which threatens” plaintiff’s constitutional rights.

15   (Compl. (ECF No. 1) at .) The complaint, however, fails to offer any factual allegations or state

16   the elements of a claim.

17          Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a

18   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that

19   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.

20   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A pleading that offers ‘labels

21   and conclusions’ or ‘a formulaic recitation of the elements of cause of action will not do.’ Nor

22   does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual

23   enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting Twombly, 550 U.S. at 555,

24   557). A plaintiff must allege with at least some degree of particularity overt acts which the

25   defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.

26   III.   Leave to Amend

27          For the reasons stated above, plaintiff’s complaint must be dismissed. The undersigned

28   has carefully considered whether plaintiff may amend the complaint to state a claim upon which
                                                         3
 1   relief can be granted. “Valid reasons for denying leave to amend include undue delay, bad faith,

 2   prejudice, and futility.” California Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d

 3   1466, 1472 (9th Cir. 1988); see also Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau,

 4   701 F.2d 1276, 1293 (9th Cir. 1983) (holding that while leave to amend shall be freely given, the

 5   court does not have to allow futile amendments).

 6             However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff

 7   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts

 8   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,

 9   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)); see also Weilburg v.

10   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to

11   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be

12   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.

13   1988)).

14             Here, given the vague and conclusory nature of the complaint’s allegations, the

15   undersigned cannot yet say that it appears beyond doubt that leave to amend would be futile.

16   Plaintiff’s complaint will therefore be dismissed, and plaintiff will be granted leave to file an

17   amended complaint. Plaintiff is cautioned, however, that if plaintiff elects to file an amended

18   complaint “the tenet that a court must accept as true all of the allegations contained in a complaint

19   is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

20   supported by mere conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678. “While

21   legal conclusions can provide the complaint’s framework, they must be supported by factual

22   allegations.” Id. at 679. Those facts must be sufficient to push the claims “across the line from

23   conceivable to plausible[.]” Id. at 680 (quoting Twombly, 550 U.S. at 557).

24             Plaintiff is also reminded that the court cannot refer to a prior pleading in order to make an

25   amended complaint complete. Local Rule 220 requires that any amended complaint be complete

26   in itself without reference to prior pleadings. The amended complaint will supersede the original

27   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended complaint,

28   just as if it were the initial complaint filed in the case, each defendant must be listed in the caption
                                                          4
 1   and identified in the body of the complaint, and each claim and the involvement of each

 2   defendant must be sufficiently alleged. Any amended complaint which plaintiff may elect to file

 3   must also include concise but complete factual allegations describing the conduct and events

 4   which underlie plaintiff’s claims.

 5   IV.    Subpoena Decues Tecum

 6          Plaintiff’s one-page motion for a subpoena simply states that plaintiff seeks from

 7   defendant “all evidence concerning plaintiff, her belated husband . . . and family from

 8   Washington as well as the State of California.” (ECF No. 3 at 1.) However, as noted above,

 9   plaintiff’s complaint must be dismissed. Moreover, plaintiff’s motion provides no argument or

10   authority in support. Nor was the motion noticed for hearing in compliance with Local Rule 230.

11   Accordingly, plaintiff’s motion will be denied without prejudice to renewal.

12                                             CONCLUSION

13          Accordingly, IT IS HEREBY ORDERED that:

14          1. The complaint filed August 14, 2019 (ECF No. 1) is dismissed with leave to

15   amend. 1

16          2. Within twenty-eight days from the date of this order, an amended complaint shall be

17   filed that cures the defects noted in this order and complies with the Federal Rules of Civil

18   Procedure and the Local Rules of Practice. 2 The amended complaint must bear the case number

19   assigned to this action and must be titled “Amended Complaint.”

20          3. Failure to comply with this order in a timely manner may result in a recommendation

21   that this action be dismissed.

22          4. Plaintiff’s August 14, 2019 motion for subpoena (ECF No. 3) is denied without

23   prejudice to renewal.

24   DATED: February 21, 2020                               /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
25
     1
26     Plaintiff need not file another application to proceed in forma pauperis at this time unless
     plaintiff’s financial condition has improved since the last such application was submitted.
27
     2
       Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                         5
